Exhibit 10.1

 

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LSI INDUSTRIES INC.

 

 

EXECUTIVE OFFICER FY20

LONG-TERM INCENTIVE PLAN

 

 

Effective: August 21, 2019

 

1

--------------------------------------------------------------------------------

 

 

LSI INDUSTRIES INC.

 

 

FY20 

LONG-TERM INCENTIVE PLAN

Effective: August 21, 2019

 

[ltipimg01.jpg]The LSI Industries Inc. (Company) Amended and Restated 2012
Stock Incentive Plan authorizes the Compensation Committee of the Board of
Directors (Compensation Committee) to issue share-based incentive awards to
employees. The Fiscal Year 2020 Long Term Incentive Plan (TIP) provides for
grants to the Named Executive Officers (NEOs), and other employees of the
Company designated by the Compensation Committee and the Chief Executive Officer
(CEO). The employees receiving grants are collectively referred to as the
“Employees”.

 

The LTIP has been approved by the Compensation Committee as a retention tool to
encourage Employees to maintain long-term employment with the Company. The LTIP
provides for the issuance of three types of share-based awards: stock options,
performance stock units and restricted stock units. All LTIP awards are granted
effective the close of business on August 21, 2019 and at such other times and
in such other manner as may be approved or authorized by the Compensation
Committee.

 

 

1.

Stock Options. The Company may grant time-based stock option (Stock Options)
awards to Employees. Stock Option awards have a ten-year exercise term; a
three-year ratable vesting period; and a stated and fixed exercise price set by
the Compensation Committee as the closing price of a share of Company common
stock on the date of the grant. The Form of Stock Option Agreement is set forth
as Exhibit “1” hereto.

 

 

2.

Performance Stock Units. The Company may grant performance stock units (PSUs) to
the Employees. The vesting of such PSUs is subject to the achievement of
designated metrics for Return on Net Assets (RONA) and cumulative Adjusted
Earnings Before Interest, Taxes, Depreciation and Amortization (Adjusted EDITDA)
at the completion of the three-year performance cycle concluding on June 30,
2022 (FY22) and more fully set forth in Exhibit A hereto. The LTIP sets for a
threshold (or minimum), target and maximum goals to be achieved in FY22 for each
metric. If the threshold amount is not achieved for any performance metric,
there shall be no payout under such metric. The grant made to the employee is
the target number of PSUs. The actual number of PSUs at vesting may stretch to a
greater amount than the target amount if greater than target performance is
achieved; and may be less than the target number of PSUs if less than target
performance is achieved. RONA achievement accounts for 50% of the vesting of the
PSUs and Cumulative Adjusted EBITDA accounts for 50% of the vesting of the PSUs.
The PSUs shall cliff vest at the completion of FY22 if the FY22 threshold,
target or maximum is met pursuant to the matrix set forth in section 2.1 below.
The Form of PSU Award Agreement is set forth as Exhibit “2” hereto.

 

 

2.1      PSU Performance and Payout Matrix. Set forth below are the thresholds,
targets and maximums for RONA and Adjusted EBITDA and the payout associated
therewith:

 

[grantimg01.jpg]

 

The actual LTIP award payout will be interpolated between the percentages set
forth in the chart based on actual results. Examples of the Vesting of the PSUs
are set forth on Exhibit “3” hereto.

 

2

--------------------------------------------------------------------------------

 

 

 

3.

Restricted Stock Units. The Company may grant restricted stock units (RSUs) to
the Employees. RSUs are time based and vest annually in three equal installments
over a three-year period. The Form of PSU Award Agreement is set forth as
Exhibit “4” hereto.

        4. General Terms and Conditions. The following provisions apply to the
LTIP:

 

 

A.

The value of the total LTIP award to each participant shall be apportioned among
PSUs; RSUs and/or Stock Options, as determined by the Committee. The
apportionment of the awards to the Named Executive Officers and the remaining
Senior Officers shall be approved by the Compensation Committee.

 

 

B.

The actual grants to Employees on the date of the adoption of this FY20 LTIP are
set forth in the Compensation Committee resolution whereby this FY20 LTIP is
adopted.

 

 

C.

CEO Pool. The Compensation Committee hereby approves an additional pool of any
combination of 3,000 Stock Options, RSUs and PSUs for grant by the CEO in FY20
to employees not previously receiving a LTIP award from the Compensation
Committee. The pool awards have been set aside for grant to new employees and
employees whom in the discretion of the CEO are deemed to merit an award. The
employees receiving a grant from the pool, and the amount of the pool awards
shall be within the discretion of the CEO.

        D. Definitions.

 

 

1.

“Cumulative Adjusted EBITDA” is defined as the Company’s cumulative consolidated
earnings before interest, taxes, depreciation and amortization expenses as
adjusted for certain unusual or non-recurring items for the period commencing
July1, 2019 and ending June 30, 2022. The Company’s Adjusted EBITDA will be as
reported in the Company’s Annual Report on Form 10-K for tFY20 and as approved
by the Compensation Committee.

 

 

2.

“RONA” is defined as the Company’s consolidated Adjusted Net Income as percent
of Net Assets, which derived by dividing Adjusted Net Income by Net Assets. For
purposes of this definition, “Adjusted Net Income” is defined as non-GAAP Net
Income which is developed and reported to the Company’s Board of Directors on a
quarterly basis. For purposes of this definition, “Net Assets” is defined as
working capital and net property, plant, and equipment (excluding goodwill and
intangibles).

 

 

E.

Except to the extent provided in a grant agreement, LTIP participants must be
continuously employed by the Company on (i) the specified award vesting for
Stock Options and RSUs and (ii) the date designated for payout of the PSUs, in
order to vest in such award or portion of such award. The Company will make the
distribution of the PSUs awards to participants as soon as administratively
practicable following the date of the award determination by the Compensation
Committee.

 

 

F.

At the discretion of the CEO in consultation with the SVP of Human Resources,
any type of lengthy leave of absence may result in an adjustment of the award.
Leaves of absence include time away from work for reasons of short-term
disability, FMLA leave, military leave, or other leave of absence.

 

 

G.

If a grantee Retires, or becomes disabled (as defined by Social Security) or
deceased during the plan period, the Compensation Committee may consider a
pro-rated award based to the grantee or the grantee’s beneficiary, as the case
may be, upon the actual amount of base salary received during the plan period,
subject to the terms and conditions of the 2012 Stock Incentive Plan.

 

 

H.

LTIP awards may be subject to assignment laws and other laws that require
payment of the incentive award to an individual other than the grantee (such as
IRS tax levies, child support arrearages, etc.). The Company will comply with
all such applicable assignment laws.

 

 

I.

The LTIP does not create or imply the existence of a contract of employment. The
Company reserves the right to amend, reduce, modify, interpret or discontinue
all or part of the LTIP with or without reason as the Compensation Committee
deems advisable in its sole and absolute discretion, subject to the terms and
conditions of the 2012 Stock Incentive Plan and the terms and conditions of the
grant documents.

 

 

J.

IIn the event the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company with any financial reporting
requirement under the federal securities laws, the Compensation Committee shall
require reimbursement to the Company of the PSUs granted hereunder where: (i)
the payment was predicated upon achieving certain financial results that were
subsequently the subject of a substantial restatement of the Company's financial
statements filed with the SEC; (ii) the Compensation Committee determines the
grantee engaged in intentional misconduct that caused or substantially caused
the need for the accounting restatement; and (iii) a lower payment would have
been made to such officer based upon the restated financial results. In each
such instance, the Company will, to the extent practicable, seek to recover from
the officer the amount by which any performance-based awards paid to such
officer for the relevant period exceeded the lower payment that would have been
made based on the restated financial results.

 

 

K.

In the event and to the extent Company common shares are issued pursuant to
awards granted under the LTIP, each grantee who was a Named Executive Officer on
the grant date and receives such Company common shares is required to retain for
one year 100% of net after tax shares received upon exercise of the stock
options or vesting of RSUs and PSUs, as the case may be. The holding requirement
hereunder is subject to and restricted by any stock ownership guidelines or
requirements established by the Company.

 

 

L.

The Company reserves the right to require each grantee to execute and deliver to
the Company a non-competeInon-solicitation agreement as a condition of the grant
of any award or the payment of any amounts as may be due under the LTIP.

 

 

M.

Capitalized terms not otherwise defined by this LTIP shall have the meanings
ascribed to them in the Amended and Restated 2012 Stock Incentive Plan.

 

3

--------------------------------------------------------------------------------

 

 

Exhibit “3”

 

Examples

 

 

FORMULA FOR DETERMINATION OF THE NUMBER OF PSU SHARES UPON VESTING

 

[***] 

 

 

 

EXAMPLE 1

 

[***]

 

 

 

EXAMPLE 2

 

[***]

 

 

 

EXAMPLE 3

 

[***]

 

 

 

 

 

4